DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: The application has been inherited by Examiner Bruce.

Status of Claims
Claims 1-13 and 21-28 are pending.
Claims 10-13 and 21-28 are withdrawn from consideration.
Claims 1-9 are presently rejected.

Response to Arguments
Applicant previously remarked on pages 8-9 of Applicant’s Responses filed 08/29/2022 that Lardo (US 2001/0056232) fails to teach a metallic layer deposited on the base, such that it provides a metallic backing for the extended, forward-looking RF coil, such that coils of the extended, forward-looking RF coil are wound around the base and are in contact with the metallic layer deposited on the base.
Applicant’s remarks have been fully considered and are partially persuasive.  
Lardo teaches a metallic layer deposited on the base, such that it provides a metallic backing for the extended, forward-looking RF coil, such that coils of the extended, forward-looking RF coil are wound around the base [0066]. Fig. 5, and also further described in [0088], shows a helical coil 208 wound around a central core 101 at the distal portion of the probe.
Lardo only fails to teach that the RF coil is in contact with the metallic layer deposited on the base.
However, upon further searching and consideration new grounds of rejections have been made in view of newly found prior art Weber, J., US 20070023424 which teaches a resonator for medical device (see fig. 4), including induction coils that are wrapped around a dielectric tube. That is, the teachings of Lardo and Weber are relied upon to arrive at the claims.
Therefore, the claims stand rejected.

Withdrawn Objections
The objections to the drawings have been withdrawn pursuant of applicant's amendments filed on 11/07/2022.

Withdrawn Rejections
Pursuant of applicant's amendments filed on 11/07/2022, rejections made to claims 1-9 under 35 U.S.C. 112(b) have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…such that coils of that RF coil are wound…”. It is however, unclear as to how a singular RF coil can comprise a plurality of coils. For purposes of the examination, the limitation is being interpreted to mean the windings of the RF coil are wound around the base.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lardo et al. (US 2001/0056232) in view of Weber, J., (US 2007/0023424).

With regards to claim 1, Lardo discloses a device for magnetic resonance imaging including an extended “forward-looking” radiofrequency coil for use in imaging and visualization, as shown in at least Fig. 5 and described in [0032] as a helical coil and shown in an elongated (extended) embodiment, with the exterior visible and thus “forward-looking” as claimed, which is construed as best understood in view of indefinite limitations.  See also [0055] for imaging and visualization. The extended, forward-looking, RF coil is positioned at a distal end, 109, of the device as shown in fig. 5. The coil is wound about a base (helical coil 208 is shown in fig. 5 wound around the core 101 at the distal portion of the probe. Also see [0088]) which includes MR-compatible stainless steel or other metallic materials, as in [0066].  The core materials are provided in layers, as in the cited passage, which implies “deposited” layer of metal, as claimed.  The metallic layer on the interior of the coil constitutes a backing for the coil, as claimed.
Lardo does not teach that the helical coil is in contact with the metallic layer deposited on the base.
However, in a same field of endeavor, Weber teaches a resonator device [0069] including an induction coil 402 wound around a surface 458 of an elongated tube 452 of a dielectric layer 440, that is the claimed base.
As such, it would have been obvious to a skilled artisan in the field before the effective filing date of the invention to configure Lardo’s system such that the helical coil is in contact with the metallic layer deposited on the base, since such modification would allow further configurations of the resonator device 400 which would in turn improve operating parameters [0062].

Regarding claim 2, Lardo in view of Weber teaches all the features of the invention as substantially detailed above with respect to claim 1. 
Furthermore, an inner void defined by the base is inherently present within the interior of the long axis of the coil (i.e., the windings of the coil surround a void which is devoid of coil materials).  See also at least Fig. 8 which shows the void existing even in the assembled form with core 101/base extending through, given that air space exists between the coil and core 101.

Regarding claim 5, Lardo in view of Weber discloses all features of the invention as substantially claimed, as detailed above with respect to claim 1.  Lardo further contemplates use of an obturator 20, as in the alternative embodiment discussed in [0105].  In view of the collective evidence, it would have been obvious to those skilled to incorporate an obturator within the lumen of the device of Fig. 5 in order to treat the interatrial septum or myocardial wall, as discussed with respect to the embodiment of Fig. 28 in the cited passage.

Regarding claim 8, Lardo in view of Weber discloses all features of the invention as substantially claimed, as detailed above with respect to claim 1. Lardo additionally teaches providing a tuning/matching and decoupling circuit in at least [0087] which is understood to be contemplated for use with each of the disclosed guidewire probe embodiments.  See also at least [0024].

Regarding claim 9, Lardo in view of Weber discloses all features of the invention as substantially claimed, as detailed above with respect to claim 1.
Furthermore, the embodiment of Fig. 5 includes a shielding layer 103 which may be in the form of a metallic braid, as in [0069].  Shielding 103 is disclosed as optionally comprising a series of balun circuits, as in [0070] and shown in Fig. 4, which constitutes a series of floating resonant RF circuits.  It would have been obvious to those skilled to incorporate the series of balun circuits for standard RF current suppression safety protocols, as consistent with the teachings in [0070].

Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lardo et al. (US 2001/0056232) in view of Weber, J., (US 2007/0023424), as applied to claim 1, and further in view of Schmidt et al. (US 2012/0316429).

Regarding claim 3, Lardo in view of Weber discloses all features of the invention as substantially claimed, as detailed above, but is not specific about the RF coil surrounding a cone-shaped plastic enclosure; however, Schmidt teaches an RF MR imaging coil 120 which is provided with at least a partial cone-shaped enclosure 108, as shown in Fig. 4 and described in [0030].  It would have been obvious to modify the device of Lardo to include the RF coil surrounding the cone as shown in Schmidt, in order to provide movement in relation to the distal tip of the tool, as taught by Schmidt in [0023].  While Schmidt is not specific to the enclosure being plastic, Lardo teaches that the base may be comprised of various layers inclusive of polymers, as in [0066] cited in reference to claim 1.  Additionally, Schmidt teaches exploiting polymer materials as in at least [0028].  In view of the evidence, it would have further been obvious to provide the frustum cone cover of Schmidt in a plastic material, as plastics are generally biologically inert and approved for use in medical devices.

Regarding claim 4, Lardo teaches a polymer plated with a layer of a metal conductor, as in [0066], as cited with respect to independent claim 1, of which plating implies a layer deposited on an outer surface of the polymer.  In view of the collective evidence, it would have been obvious to provide the frustum cone cover as a metal-coated polymer as this simply represents an arrangement of known expedients in a configuration that yields predicted outcomes of being biologically inert and appropriate for use in medical devices.  Coating a polymer with metal can advantageously be used to control the rigidity of the structure, for example, in accordance with the thickness of the layer.

Claim 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lardo et al. (US 2001/0056232) in view of Weber, J., (US 2007/0023424), as applied to claim 1, and further in view of Lardo et al. (US 6,675,033).

Regarding claim 6, Lardo ‘232 in view of Weber discloses all features of the invention as substantially claimed as detailed with respect to claim 1 above.  While Lardo ‘232 shows in Fig. 5 what appear to be windings of different density (i.e., variable spacing) on the distal end of the probe (e.g., windings 206) versus the proximal end of the probe (windings 106),, the document is not explicit with respect to this teaching.  However, Lardo ‘033 shows the same MR imaging guidewire probe in Fig. 5 and expressly identifies another embodiment of different diameter and spacing between the windings beginning at line 46 of col. 13 and shown in Fig. 28.  It would have been obvious to provide varied coil spacing, including denser at the distal end of the device than at the proximal end in order to “allow construction [...] that has greater electrical length but preserves the desired mechanical properties” with respect to at least flexibility, as taught in Lardo ‘033 in the paragraph beginning at line 46 of col. 13.

Regarding claim 7, the primary reference Lardo ‘232 additionally teaches incorporating capacitors in the embodiment of at least Fig. 15, in which “shielding can be added to the probe shaft” and may include a series of balun circuits including serial capacitors, as shown in Fig. 4 and described in relation to the embodiment of Fig. 15 in [0070].  It would have been obvious to provide the shielding 103 inclusive of the capacitor(s) in the balun circuit of Fig. 4 such that the capacitor of shielding 103 would be in a position disposed within the coil windings.  Doing so would “increase the safety and signal-to-noise ratio of the antenna” as taught in [0070]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Farouk A Bruce whose telephone number is (408)918-7603. The examiner can normally be reached Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793